Citation Nr: 1629798	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-19 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic prostatitis.

2.  Entitlement to a compensable rating for right corneal retinal scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to August 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision on behalf of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  Although the Veteran was notified that the VLJ who conducted his July 2012 videoconference hearing was no longer employed by the Board, the Veteran indicated in June 2016 that he did not desire another hearing.  A copy of the transcript of the July 2012 hearing is of record. 

These claims were previously remanded by the Board in December 2013 in order to request that the Veteran provide additional information and supporting evidence as to his lost time from work due to his service-connected disabilities, to obtain additional treatment records, and to provide the Veteran with VA examinations to assess the current severity of his service-connected disabilities.  The Veteran responded with additional information in January 2014, VA examinations and opinions were obtained in January 2014 and February 2014, and private treatment records were obtained in March 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In addition, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  Here, although the Veteran indicated that he misses some time from his occupation as a firefighter due to his service-connected disabilities, he has not suggested and the evidence does not show that his conditions prevent him from obtaining employment.  As such, the issue of entitlement to TDIU has not been raised by the record.


FINDINGS OF FACT

1.  The Veteran's chronic prostatitis has caused him to awaken at least five times per night to void, with daytime urinary frequency every 1 to 2 hours; it does not require the use of an appliance.

2.  Right eye corneal retinal scarring is manifested by faint stromal scars of the left cornea temporally, but not in the visual axis, with no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, eyebrow loss, or loss of visual field and no incapacitating episodes or hospitalization.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic prostatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

2.  The criteria for a compensable rating for right corneal retinal scarring have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6099-6009 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in May 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, private medical records, examination reports, and the statements of the Veteran.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was most recently provided with VA examinations in January 2014; however, the RO found that these examinations were inadequate due to the unavailability of the claims file at that time, and addendum opinions were issued in February 2014 following review of the entire record.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Further, neither the Veteran nor his representative has asserted that the examinations were inadequate.

The Veteran also testified at a July 2012 Board videoconference hearing before a VLJ.  The United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a representative from the American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's claimed disabilities.  The representative also questioned the Veteran regarding additional treatment he received for his disabilities, and additional treatment records were eventually associated with the claims file in March 2014.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Chronic Prostatitis

The Veteran seeks an evaluation in excess of 40 percent for his service-connected chronic prostatitis.  The Veteran's chronic prostatitis is rated as 40 percent disabling under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2015).

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management.  Otherwise, rate as renal dysfunction.

With regard to urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  Daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

To warrant a rating in excess of 40 percent, the evidence must show renal dysfunction symptoms including constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101; or, voiding dysfunction symptoms including the use of an appliance is required; or, the wearing of absorbent materials which must be changed more than four times per day is required.

The Veteran was provided with a VA genitourinary examination in January 2012, at which time he was diagnosed as having chronic prostatitis by history, with current symptoms of symptomatic benign prostatic hypertrophy.  Subjectively, the Veteran reported experiencing flare-ups requiring antibiotic prescriptions every 2 to 3 months over the last several years, although he had no current symptoms.  The Veteran reported urinary symptoms, to include urgency, hesitancy/difficulty starting stream, weak or intermittent stream, dysuria, dribbling, and straining to urinate, with daytime urinary frequency every 1 to 2 hours and nocturia 5 or more times per night.  However, the Veteran denied hematuria, urine retention, urethral discharge, urinary leakage, renal dysfunction, acute nephritis, and erectile dysfunction.  Upon objective examination, the Veteran's prostate was generally enlarged, although his epididymis, scrotum, penis, and seminal vesicles were normal.  The examiner indicated that the Veteran's prostatitis has no significant effects on the Veteran's occupation or activities of daily living.  

At his July 2012 Board videoconference hearing, the Veteran testified that he was constantly prescribed antibiotics for his prostatitis; however, he indicated that he did not wear any protective undergarments.  

The Veteran was provided with a VA male reproductive examination in January 2014, at which time he was diagnosed as having chronic prostatitis.  Subjectively, the Veteran reported chronic hesitancy and frequent urinary with flare-ups occurring 7 to 8 times per year, at which time there was tenderness in the perineum and upper thighs in addition to increased urinary symptoms.  Although the Veteran indicated that he typically used antibiotics for 2 weeks during a flare-up, the examiner indicated that the Veteran's treatment plan did not include taking continuous medication.  The Veteran's prostatitis caused voiding dysfunction manifested by daytime voiding interval between 1 and 2 hours, as well as nighttime awakening to void 5 or more times per night.  However, the Veteran's voiding dysfunction did not cause urine leakage or require the use of an appliance.  The voiding dysfunction also caused signs or symptoms of obstructed voiding, to include hesitancy (although not marked hesitancy) or slow or weak stream (although nor markedly slow or weak).  The Veteran did not exhibit a history of recurrent symptomatic urinary tract or kidney infections, erectile dysfunction, or retrograde ejaculation.  The examiner opined that the Veteran's chronic prostatitis did not impact his ability to work.  

In a February 2014 addendum opinion, the VA examiner opined that the Veteran's prostatitis was more likely than not moderate in severity and had been moderate in severity throughout the period on appeal based on evidence of intermittent treatment with antibiotics and other medications.  The examiner emphasized that the Veteran's prostatitis did not require "continuous intensive treatment," did not require continuous medication, and had not resulted in emergency room visits for emergency care.  

The Board finds that the Veteran's prostatitis does not warrant a rating higher than 40 percent.  A higher rating is not available based on urinary frequency, urinary tract infection, or obstructed voiding.  38 C.F.R. § 4.115a, 4.115b, DC 7527.  The Board has considered whether a higher, 60 percent rating is warranted based on urine leakage.  However, neither the medical evidence of record, nor the Veteran's statements in support of his claim indicates that he requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  Id.  No statement of the Veteran described consistently changing pads more than 4 times per day.  Moreover, no impairment of renal function has been indicated in the record.  

For the reasons noted above, the Board finds that a higher, 60 percent rating is not warranted under Diagnostic Code 7527.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Right Corneal Retinal Scarring

The Veteran also seeks a compensable evaluation for his service-connected right corneal retinal scarring.  The Veteran's right corneal retinal scarring is evaluated as noncompensable pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6099-6009.  Under Diagnostic Code 6009, for an unhealed eye injury, a 10 percent rating is warranted if the Veteran has incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks, during the past 12 months.  An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

The Veteran was provided with a VA eye conditions examination in January 2012, at which time he was diagnosed as having toxoplasmosis retinitis, right periphery.  The Veteran exhibited 20/40 or better uncorrected right distance vision, and 20/200 uncorrected right near vision.  The Veteran's pupils were round and reactive to light, with no afferent pupillary defect.  The Veteran did not exhibit anatomical loss, light perception only, extremely poor vision, or blindness; nor did he exhibit diplopia or a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran was diagnosed as having retinopathy which did not result in a decrease in visual acuity or other visual impairment.  The examiner also indicated that the Veteran did not have scarring or disfigurement attributable to any eye condition, nor did he have any incapacitating episodes attributable to any eye conditions during the past 12 months.  The examiner opined that the Veteran's eye condition did not impact his ability to work.  

At his July 2012 Board videoconference hearing, the Veteran testified that his right eye symptomatology would occasionally flare-up, at which time his vision would become blurred and his eye would produce more mucous.  The Veteran reported missing up to one week of work due to the flare-ups, which were treated with steroid drops and antibiotics.

The Veteran was provided with another eye conditions examination in January 2014, at which time he was diagnosed as having toxoplasmosis retinopathy, right periphery.  The Veteran exhibited 20/40 or better uncorrected right distance vision, and 20/70 uncorrected right near vision.  The Veteran's pupils were round and reactive to light, with no afferent pupillary defect present.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye; nor did he exhibit diplopia or a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran's right fundus revealed a toxoplasmosis lesion on the periphery.  Although the Veteran had a visual field defect (or a condition that may result in visual field defect), he did not exhibit contraction of a visual field, loss of a visual field, or a scotoma.  Although the Veteran was diagnosed as having retinopathy of the right eye, the examiner noted that it did not result in a decrease in visual acuity or other visual impairment.  The examiner indicated that the Veteran had no incapacitating episodes attributable to any eye condition during the past 12 months.  Additionally, the examiner opined that the Veteran's eye condition did not impact his ability to work.  

In a February 2014 addendum opinion, the VA examiner indicated that the chorioretinal scarring secondary to toxoplasmosis was quiescent.  Although there was no evidence of any flare-ups in the medical records, the examiner acknowledged that the previous VA examination noted the Veteran's report of a flare-up occurring a year prior, which responded to steroids without residual effects.  

The medical treatment records do not reflect any incapacitating episodes attributable to any eye condition during the period on appeal, which is required for a compensable evaluation under Diagnostic Code 6009.  Moreover, the Veteran has not offered any arguments or evidence showing manifestations or symptoms not accounted for by the currently assigned rating.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In light of the above facts, the Board finds that a preponderance of the evidence is against a compensable initial rating for service-connected right corneal retinal scarring.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  There is no approximate balance of positive and negative evidence that otherwise warrants a more favorable decision.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, a compensable rating for right corneal retinal scarring is denied.

III.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's chronic prostatitis results in voiding at least five times per night and daytime urinary frequency every 1 to 2 hours, which is contemplated by the rating schedule.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527.  The Veteran's right corneal retinal scarring results in blurred vision and mucous production during flare-ups, which is contemplated by the rating schedule in its consideration of incapacitation.  See 38 C.F.R. § 4.79, Diagnostic Codes 6099-6009.  Thus, there is nothing exceptional or unusual about the Veteran's chronic prostatitis and right corneal retinal scarring because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  While the Veteran has reported missing work due to his disabilities, there is no indication that the disabilities cause marked interference with employment.  The VA examiners opined that the disabilities did not impact his ability to work.  There is also no evidence of hospitalization as a result of the disabilities.  Therefore, an extraschedular rating for the Veteran's disabilities is not appropriate.

Further, the Board notes that under Johnson  v. McDonald, 762 F.3rd 1362   (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 40 percent for chronic prostatitis is denied.

Entitlement to a compensable rating for right corneal retinal scarring is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


